Citation Nr: 1450799	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-14 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the recoupment of special separation benefits (SSB) by withholding VA disability compensation benefits was proper.

2.  Entitlement to an effective date prior to March 8, 2010, for the award of service connection for multiple sclerosis (MS).

3.  Entitlement to an effective date prior to May 30, 2013, for the 40 percent rating for the service-connected left lower extremity ataxic gait, poor balance, and decreased strength.

4.  Entitlement to an effective date prior to May 30, 2013, for the 30 percent rating for the service-connected left upper extremity muscle weakness, decreased strength, and abnormal reflexes.

5.  Entitlement to an effective date prior to May 30, 2013, for the 20 percent rating for the service-connected right upper extremity muscle weakness, decreased strength, and abnormal reflexes.

6. Entitlement to an effective date prior to May 30, 2013, for the 20 percent rating for the service-connected right lower extremity ataxic gait, poor balance, and decreased strength.

7.  Entitlement to an initial rating in excess of 10 percent for the service-connected bilateral optic atrophy.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1993.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded service connection for MS and assigned a 30 percent evaluation effective March 8, 2010.  The Veteran also appealed the compensation rating adjustment for recoupment of SSB.  

In an April 2014 rating decision, the RO awarded service connection for bilateral upper extremity muscle weakness, decreased strength, and abnormal reflexes and lower extremity ataxic gait, poor balance, and decreased strength.  The RO assigned individual ratings for each extremity effective May 30, 2013.  In May 2014, the Veteran filed a notice of disagreement (NOD) with the May 30, 2013, effective date for the grant of the various ratings for the bilateral upper and lower extremities associated with the Veteran's service connected multiple sclerosis.   In a June 2014 rating decision, the RO awarded service connection for bilateral optic atrophy and assigned an initial evaluation of 10 percent effective May 30, 2013.  In July 2014, the Veteran indicated she was filing an NOD as to the 10 percent rating for bilateral optic atrophy.  The RO has not issued a statement of the case (SOC) as to these issues.  Therefore, the Board must remand the claims, pending the issuance of an SOC to the Veteran and receipt of her timely appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received SSB in the amount of $18,161.28, upon her discharge from service in July 1993; this amount was deducted from her VA compensation benefits.

2.  The Veteran was discharged from active duty service in July 1993.  

3.  The application received by VA on May 3, 2007, on a VA Form 21-526, Veteran's Application for Compensation or Pension, was a claim for pension and it may not be reasonable construed as both a claim for pension and compensation.

4.  The Veteran filed an original claim of service connection for MS on March 8, 2010.


CONCLUSIONS OF LAW

1.  The recoupment of SSB by withholding the Veteran's VA disability compensation was proper.  10 U.S.C.A. §§ 1174 , 1212; 38 U.S.C.A. §§ 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.700 (2014).

2.  The criteria for entitlement to an effective date earlier than March 8, 2010, for the grant of service connection for MS have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran's claim pertaining to MS arises from her disagreement with the effective date assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist is not abrogated by the granting of service connection.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony in support of her appeal, which she declined.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

With regard to the recoupment claim, the Board has found that, as a matter of law, the Veteran is not entitled to the benefit sought on appeal.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In such claims where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In cases such as this, VA is not required to address the duty to notify or assist a claimant, where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Recoupment

The recoupment of a Veteran's separation pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2) , which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received. 

The implementing regulation, 38 C.F.R. § 3.700(a)(5)(i) , provides that, "[w]here entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay.   Where payment of SSB under section 1174a was made on or after December 5, 1991,  VA will recoup from disability compensation an amount equal to the total amount of SSB less the amount of Federal income tax withheld from such pay."  38 C.F.R. § 3.700(a)(5)(iii).  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding.  Id.    

An opinion of the VA General Counsel , VAOGCPREC 14-92, concluded that, "[i]n accordance with the provisions of 10 U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of SSB received by a former member of the armed forces."  See also VAOGCPREC 12-96. VAOGCPREC12-96 held that 10 U.S.C.A. § 1174(h)(2) requires that VA recoup from a Veteran's VA disability compensation the amount of "nondisability severance pay" received by the Veteran under section 631 of Pub. L. No. 96-513.

The Veteran was separated from active service in July 1993.  Her Certificate of Release or Discharge from Active Duty (DD Form 214) indicates that she received SSB in the amount of $18, 161.28.

The Veteran filed a claim seeking VA compensation in March 2010 (she previously filed for nonservice connected pension benefits in May 2007).  In an August 2010 rating decision, service connection was granted for multiple sclerosis rated 30 percent effective March 8, 2010, the date of claim.  In August 2010, VA informed the Veteran of the August 2010 rating decision, and that VA was withholding benefits equal to the amount of SSB received minus the amount of Federal income tax withheld.

The only arguments advanced by the Veteran for disputing the recoupment are that the recoupment was improper because that when she took payment to get out of the military in 1993 she did not know that she would be diagnosed with MS and was unaware that the money would have to be repaid.  In essence she argues that VA disability compensation was received after her SSB and should not have to be repaid.  See statement dated in September 2010.  The regulation makes clear that with regard to timing, the propriety of recoupment only turns on whether the disabilities for which compensation is received were incurred or aggravated in a period of service prior to the date of receipt of separation pay, rather than on when a claim for benefits was submitted.  See 38 C.F.R. § 3.700(a)(5)(i).  As the Veteran only had one period of active service, her service-connected MS pertains to service that occurred prior to, and indeed for which, she received SSB.  Thus, the recoupment was proper with regard to chronology and the period of service concerned.

The Veteran also argued in September 2010 that the recoupment posed financial hardship on her family.  The Board empathizes with the financial hardships related by the Veteran.  However, the Board does not find the $18,161.20 ($13,076.12, after tax), in SSB that VA must recoup is properly characterized as a debt resulting in an overpayment of benefits, which would be subject to a waiver in certain circumstances, but rather is a statutorily-mandated offset of benefits under 
38 U.S.C.A. § 1174(h)(2) and 38 C.F.R. § 3.700(a)(5).  See Majeed v. Principi, 
16 Vet. App. 421, 432 (2002) (observing that the Board failed to provide adequate reasons or bases in not addressing whether the amount of recoupment of special separation benefits was "properly classified as a 'debt' rather than part of the original statutorily-mandated offset under section 1174(h)(2)").  As defined in the regulations, "[T]he term overpayment refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled."  38 C.F.R. § 1.962.  In this case, there was no payment of benefits in excess of the amount due, but rather an adjustment in payment of benefits in order to recoup the amount of SSB the Veteran received, in what the United States Court of Appeals (Court) termed a "statutorily-mandated offset" in distinguishing this action from the recovery of overpayment of benefits resulting from a debt.  Majeed, 16 Vet. App. at 432 .  

The recoupment of an amount equivalent to the Veteran's SSB from her VA disability compensation is required by Congress under 10 U.S.C.A. § 1174(h)(2) . The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the overpayment of VA compensation in the amount of SSB received ($18,161.20) by withholding in monthly allotments payments of disability compensation benefits, is required by law.  10 U.S.C.A. § 1174 ; 38 C.F.R. § 3.700(a)(5). 

The Board is sympathetic toward the Veteran, but it is ultimately bound by the law passed by Congress, and this decision is unfortunately dictated by the relevant statutes and regulations that were transcribed above.  The Board finds that the law as enacted by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the amount of disability SSB from payments of VA disability compensation benefits, is required by law.  
10 U.S.C.A. § 1174 ; 38 C.F.R. § 3.700(a)(5).  Thus, as VA does not have any discretion in the recoupment of the separation pay, the claim must be denied for lack of legal merit.  Sabonis, 6 Vet. App. at 430 .


Earlier Effective Date

The Veteran contends that an effective date earlier than March 8, 2010, is warranted for the grant of service connection for MS.  

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i) , the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) ; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

A claim by a Veteran for compensation may be considered to be a claim for pension; and a claim by a Veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  However, a claim for pension is not necessarily a claim for compensation.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997)(VA is not automatically required to treat every compensation claim as also being a pension claim or vice versa.) 

The Veteran contends that an earlier effective date is warranted for the grant of service connection for MS.  Specifically, according to the Veteran's October 2010 NOD, she had MS at the time that she filed her request for nonservice-connected pension benefits.  She further argues that the award of nonservice-connected pension benefits effective April 3, 2007, caused her an overpayment due to receipt of Social Security Disability Benefits.  She contends that she met the conditions for service-connection for MS under 38 C.F.R. § 3.307 and § 3.309 and that she should have been granted compensation from the time she was diagnosed (1993). 

As stated previously, the Board notes that VA is not automatically required to treat every pension claim as also being a compensation claim.  Rather, VA has to exercise discretion under 38 C.F.R. § 3.151(a) in accordance with the contents of the application and the evidence in support of it.  Stewart, 10 Vet. App. at 18; See Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may," in the regulation, clearly indicates discretion).  In Stewart, the Court considered whether the appellant submitted information which indicated a belief in entitlement to service connection for PTSD.  The Court examined whether there was clear evidence of an intent to file a claim for service connection for PTSD.  The Court held that a claim for nonservice-connected pension may be construed as a claim for service connection disability compensation, depending on the evidence submitted in or with the application.  Stewart v. Brown, 10 Vet. App. 15 (1997). 

In this case, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, on May 3, 2007.   The Veteran listed MS as the disability that prevented her from working.  The Veteran completed the sections for pension in its entirety.  She did not also complete portions of the form for compensation (Part B). 

Based upon the evidence of record, the Board finds that there was no intent on the part of the Veteran to request entitlement to service connection for MS in the May 3, 2007, formal application for pension benefits.  Thus, the claim for pension may not also be considered a claim for compensation for MS.  38 C.F.R. § 3.151(a) . 

The Board has thoroughly reviewed the claims file and concludes that no other formal or informal claims for service connection for MS were received prior to the March 8, 2010, formal application for benefits.  The Veteran separated from active military service in July 1993.  She started treatment for MS in 1999.  While service connection for MS was based on presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, she did not file her claim within one year of separation from active duty and thus, it's the date of receipt of claim (the later of date entitlement arose or date of receipt of claim).   Accordingly, for the reasons stated above, the Board concludes that an effective date of March 8, 2010, is proper.


ORDER

Recoupment of SSB was proper, and the appeal is denied. 

Entitlement to an effective date prior to March 8, 2010, for the award of service connection for MS is denied.
REMAND

As noted in the Introduction, in an April 2014 rating decision, the RO awarded service connection for bilateral upper extremity muscle weakness, decreased strength, and abnormal reflexes and lower extremity ataxic gait, poor balance, and decreased strength.  The RO assigned individual ratings for each extremity effective May 30, 2013.  In May 2014, the Veteran filed an NOD with the May 30, 2013, effective date for the grant of the various ratings for the bilateral upper and lower extremities.   In a June 2014 rating decision, the RO awarded service connection for bilateral optic atrophy and assigned an evaluation of 10 percent effective May 30, 2013.  In July 2014, the Veteran indicated she was filing an NOD as to the 10 percent rating for bilateral optic atrophy.  

Since it appears there has been an initial RO adjudication of the claims and a NOD as to the effective date and/or initial rating assigned, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to the claims is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must provide the Veteran an SOC with respect to her claims of entitlement to an effective date prior to May 30, 2013, for the 40 percent rating for the service-connected left lower extremity, 30 percent for the left upper extremity, 20 percent for the right upper extremity, and 20 percent for the right lower extremity, as well as the claim for an initial rating in excess of 10 percent for the bilateral optic atrophy.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board. If a substantive appeal is filed the claims, subject to current appellate procedures, should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


